Bkoyles, C. J.
1. The defendant was convicted in Jenkins County of the offense of possessing whisky. On the trial the court admitted in evidence, over the objection of the defense, a search warrant commanding the sheriff of Jenkins County to search the residence and place of business of the defendant, “located at 1635th district, Jenkins [County], Georgia,” for whisky. The objection made to the admission of the evidence when it was offered wa’s that the search warrant did not sufficiently . describe the premises to be searched. Under the facts of the case the *848court did not err in admitting the evidence. The case of Smoot v. State, 160 Ga. 744 (128 S. E. 909, 41 A. L. R. 1533), cited by counsel for the plaintiff in error, is distinguished by its facts from this case.
Decided June 11, 1937.
G. E. Anderson, for plaintiff in error.
G. G. Delete Jr., solicitor, contra.
2. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.